
	
		II
		111th CONGRESS
		1st Session
		S. 2861
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Ms. Snowe (for herself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to establish
		  an Assistant United States Trade Representative for Small Business, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Trade Representation
			 Act of 2009.
		2.Assistant United States Trade
			 Representative for Small Business
			(a)Establishment of positionSection 141(c) of the
			 Trade Act of 1974 (19 U.S.C. 2171(c))
			 is amended by adding at the end the following new paragraph:
				
					(6)(A)There is established within the Office the
				position of Assistant United States Trade Representative for Small Business,
				who shall be appointed by the United States Trade Representative.
						(B)The Assistant United States Trade
				Representative for Small Business shall—
							(i)promote the trade interests of
				small-business concerns (as that term is defined in section 103 of the Small
				Business Investment Act of 1958 (15 U.S.C. 662));
							(ii)advocate for the reduction of foreign trade
				barriers with respect to the trade issues of small-business concerns that are
				exporters;
							(iii)collaborate with the Administrator of the
				Small Business Administration with respect to the trade issues of
				small-business concerns;
							(iv)assist the United States Trade
				Representative in developing trade policies that increase opportunities for
				small-business concerns in foreign and domestic markets, including polices that
				reduce trade barriers for small-business concerns; and
							(v)perform such other duties as the United
				States Trade Representative may direct.
							(C)The Assistant United States Trade
				Representative for Small Business shall be compensated at the rate provided for
				level IV of the Executive Schedule under section 5315 of title 5, United States
				Code.
						.
			(b)Conforming repealSection 2112 of the Bipartisan Trade
			 Promotion Authority Act of 2002 (19 U.S.C. 3812) is repealed.
			(c)Technical correctionsSection 141 of the Trade Act of 1974 (19
			 U.S.C. 2171), as amended by subsection (a), is further amended—
				(1)in subsection (c), by moving paragraph (5)
			 2 ems to the left; and
				(2)in subsection (e)—
					(A)in paragraph (1), by striking
			 5314 and inserting 5315; and
					(B)in paragraph (2), by striking the
			 maximum rate of pay for grade GS–18 as provided in section 5332 and
			 inserting the maximum rate of pay for level IV of the Executive Schedule
			 in section 5315.
					
